DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 02/10/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 42-43, 46-47, 50-54 and 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Summa et al (US 2017/0042855 A1), in view of Singh et al (US 2007/0166368 A1) and further in view of Nag et al (Pharmaceutics, 2013, 5, 542-569).
Summa taught a method [claim 1] of inhibiting the progression of [0046] small cell lung cancer (SCLC) [claim 28], comprising identifying a patient in need thereof, and administering a therapeutically effective amount of a nanoparticle (e.g., nanoparticles, liposomes and PEG generally taught, at [0065-66, 0084]) composition comprising docetaxel [claim 34].
Summa differs from the instant invention in that it did not teach a stealth protein-stabilized liposome, as required by claim 1. Furthermore, Summa taught PEG-polymers, rather than PEG-phospholipids as instantly recited; Summa did not teach albumin, as recited in claim 1
Singh taught [0050] the use of protein- (albumin, at [¶s 0024, 0052, 0057, 0060; claims 43-44]) -stabilized liposome (PSL) nanoparticle formulations containing pharmaceutical agents, in the treatment of various diseases in humans, including the cell-proliferation disease, cancer. More particularly, Singh was directed to the use of PSL nanoparticle formulations useful for increasing the therapeutic index of anticancer agents (e.g., docetaxel at [claim 47]) in a host, with reduced toxicity, a long-circulating time in the bloodstream and the ability to deliver the drug to tumor sites. PEGylated-phospholipids (e.g., PEG-DSPE) were included as liposome-forming components [0023, 0050-0051].
Nag taught that surface engineering of liposomes with PEG-linked phospholipids are the best representatives of stealth liposomes, where PEGylated lipids have brought the most important breakthrough in the development of stealth technologies [pages 544-546, sections 3 and 3.1; abstract; title].
It would have been prima facie obvious to one of ordinary skill in the art to include protein-stabilized liposomes within the teachings of Summa, as taught by Singh. An ordinarily skilled artisan would have been motivated to provide formulations useful for increasing the therapeutic index of anticancer agents in a host, with reduced toxicity, a long-circulating time in the bloodstream and the ability to deliver the drug to tumor sites, as taught by Singh [Singh, claim 47 and 0050].
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select protein-stabilized liposomes for incorporation into compositions, based on their recognized suitability for the intended use as pharmaceutical nanoparticles in the treatment of cancer, as taught by Singh.  
It would have been prima facie obvious to one of ordinary skill in the art to include albumin within the teachings of Summa, as taught by Singh. An ordinarily skilled artisan would have been motivated to stabilize the nanodroplets, as taught by Singh at [¶s 0057, 0060].
It would have been prima facie obvious to one of ordinary skill in the art to include PEG-phospholipids within the teachings of Summa, as taught by Singh. An ordinarily skilled artisan would have been motivated to form the liposome, as taught by Singh [Singh; 0023, 0050-0051].
It would have been prima facie obvious that the combined teachings of Summa and Singh taught stealth liposomes (e.g., liposomes formed of PEG-phospholipids). The ordinarily skilled artisan would have been guided by Nag’s teachings that that surface engineering of liposomes with PEG-linked phospholipids are the best representatives of stealth liposomes, where PEGylated lipids have brought the most important breakthrough in the development of stealth technologies [Nag: pages 544-546, sections 3 and 3.1; abstract; title].
The combined teachings of Summa, Singh and Nag read on claim 1.
 Claims 42-43 are rendered prima facie obvious because Summa taught refractory  lung cancers [0018] not responsive to first line therapies [0057].
Claims 46-47 are rendered prima facie obvious because Summa taught complete and partial responses [0180, 0187, 214-215, Table 2, Figs. 3-4].
Claims 50 and 58 are rendered prima facie obvious because Summa taught the extension of progression-free survival [Figure 6]. Summa’s teachings [0018] of refractory  lung cancers were previously discussed. 
Claims 51 and 57 are rendered prima facie obvious because Summa taught improving the overall survival in a subject [0051, 0223].
Claims 52-53 are rendered prima facie obvious because Summa taught [0056] a therapeutically effective dose of 30-75 mg/m2.
The instant claim 52 recites dosages of 50-120 mg/m2.
The instant claim 53 recites dosages of 75-90 mg/m2.
Summa taught a therapeutically effective dose of 30-75 mg/m2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claim 54 is rendered prima facie obvious because Summa taught initial platinum therapy [0058, 0136, 0180, and 0189-90].
Claim 55 is rendered prima facie obvious because Singh taught albumin [claims 43-44]. The motivation to combine Singh with Summa was previously discussed.
Claims 56 and 59 are rendered prima facie obvious because Summa taught methoxy [0091] PEG having a molecular weight of 1,000-20,000 Daltons [0066, 0091, 0094].
Claim 59 recites 350, 550, 750, 1000, 2000, 3000 or 5000 Daltons. Summa taught 1,000-20,000 Daltons. A prima facie case of obviousness exists because of overlap, as discussed above.
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive.
Applicant argued that no evidence is provided to suggest, guide, or teach the skilled person to a reasonable expectation of success that the claimed protein-stabilized liposomes comprising PEG-phospholipids and an albumin, an albumin derivative, or an albumin mutant would be effective in treating small cell lung cancer as claimed.
The Examiner disagrees. The combined teachings of Summa and Singh taught a method [Summa: claim 1] of inhibiting the progression of [Summa: 0046] small cell lung cancer (SCLC) [Summa: claim 28], comprising administering a therapeutically effective amount of a nanoparticle (e.g., nanoparticles, liposomes and PEG generally taught, at [Summa: 0065-66, 0084]) composition comprising docetaxel [Summa: claim 34 and Singh at claim 47]; protein- (Singh: albumin, at [¶s 0024, 0052, 0057, 0060; claims 43-44]) -stabilized liposome (PSL) nanoparticle formulations containing pharmaceutical agents, in the treatment of various diseases in humans, including the cell-proliferation disease, cancer. The use of PSL nanoparticle formulations were useful for increasing the therapeutic index of anticancer agents (Singh: [0050]) in a host, with reduced toxicity, a long-circulating time in the bloodstream and the ability to deliver the drug to tumor sites. PEGylated-phospholipids (e.g., PEG-DSPE) were taught as liposome-forming components [Singh: 0023, 0050-0051].
Applicant argued that the skilled person would be required to test a variety of formulations amounting to undue experimentation, in order to arrive at the claimed invention.
The Examiner disagrees. The skilled artisan would arrive at the claimed invention, guided by Summa’s teachings [0046, 0065, claims 28 and 34] of treating SCLC with docetaxel nanoparticles; Singh’s teachings [0050, claim 47] of treating cancer with long-circulating PEG-phospholipid nanoparticle formulations having reduced toxicity, and that were stabilized by albumin proteins.

Applicant argued a unique formulation that unexpectedly inhibits small cell lung cancer.
The Examiner disagrees. Summa taught methods of treating small cell lung cancer with therapeutically effective amounts of nanoparticle compositions comprising docetaxel [claims 1 and 28]. The therapeutic nanoparticles were used to treat, alleviate, ameliorate, relieve, delay onset of, inhibit progression of, reduce severity of, and/or reduce the incidence of the cancer [0046]. 
Additionally, and for purposes of argument only, not as a basis of rejection, the Examiner cites Smyth et al (Eur J Cancer, Vol 30A, 8, 1058-1060, 1994).
Smyth disclosed that docetaxel has broad spectrum cytotoxic activity, with efficacy in the treatment of patients having small cell lung cancer. Docetaxel leads to cell cycle arrest in the M phase, resulting in an inability of the cells to divide [Abstract, Introduction, Discussion]. 
Expected beneficial results (treatment, alleviation, inhibition, etc., of SCLC with docetaxel) are evidence of obviousness of the claimed invention. See MPEP 716.02 (c) II. It is expected, rather than unexpected, that docetaxel treats small cell lung cancer. The Applicant’s allegations of unexpected results are non-persuasive.

Claims 44-45 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Summa et al (US 2017/0042855 A1), in view of Singh et al (US 2007/0166368 A1), further in view of Nag et al (Pharmaceutics, 2013, 5, 542-569) and further in view of Agelaki et al (submitted of record on 02/07/2020 IDS).
The 35 U.S.C. 103 rejection over Summa, Singh and Nag was previously discussed.
Additionally, Summa taught second-line SCLC therapy [0221].
However, Summa did not teach wherein the subject responded to an initial therapy but relapsed within 3 months of cessation of said initial therapy, as recited in claim 44; sensitive SCLC, as recited in claim 45; limited- or extensive-stage disease, as recited in claims 48-49.
Agelaki taught that SCLC is a highly chemosensitive disease. Despite the initial chemosensitivity, disease progression occurs early during the course of the disease. Patients who relapse within 3 months after the completion of first-line chemotherapy tend to do poorly, while those who relapse 3 or more months after therapy are defined as sensitive, and are more likely to respond to second-line treatment that improves the survival statistics for those patients [page 329, 1st paragraph, bridging to page 330, 1st full paragraph]. Patients with limited- or extensive-stage SCLC were treated with docetaxel [abstract].
Since Summa taught second-line SCLC therapy, it would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Summa and Singh, limited- or extensive-stage SCLC sensitive patients that responded to an initial therapy but relapsed within 3 months of cessation of said initial therapy. An ordinarily skilled artisan would have been motivated to improve the survival statistics of those patients, as taught by Agelaki [Agelaki; page 329, 1st paragraph, bridging to page 330, 1st full paragraph].

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
Applicant argued that Agelaki disclosed that the combination of gemcitabine and docetaxel failed to produce objective responses, and that the combination was inactive as salvage treatment in SCLC patients.
The Examiner responds that Agelaki was relied upon to teach “wherein the subject responded to an initial therapy but relapsed within 3 months of cessation of said initial therapy”, as recited in claim 44; “sensitive SCLC”, as recited in claim 45; “limited- or extensive-stage disease”, as recited in claims 48-49.
Agelaki, which reads on the claim limitations, taught that SCLC is a highly chemosensitive disease (reads on claim 45). Despite the initial chemosensitivity, disease progression occurs early during the course of the disease. Patients who relapse within 3 months after the completion of first-line chemotherapy tend to do poorly, while those who relapse 3 or more months after therapy are defined as sensitive, and are more likely to respond to second-line treatment that improves the survival statistics for those patients (reads on claims 44-45) [page 329, 1st paragraph, bridging to page 330, 1st full paragraph]. Patients with limited- or extensive-stage SCLC were treated (reads on claims 48-49) with docetaxel [abstract].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612